  8:20-cv-00085-JFB-SMB Doc # 18 Filed: 12/22/20 Page 1 of 3 - Page ID # 281




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 ZO SKIN HEALTH, INC., a California                        Case No. 8:20-cv-85
 corporation,

                             Plaintiff,
                                                      DEFAULT JUDGMENT AND
 vs.                                                  PERMANENT INJUNCTION

 DAVID OSTAD, an individual, and JOHN
 DOE, an individual,

                             Defendants.


       This matter is before the Court on plaintiff ZO Skin Health, Inc.’s (“ZO Skin”) motion

for default Judgment against defendant David Ostad, Filing No. 2, after an evidentiary

hearing on December 18, 2020.

       Under the Federal Rules of Civil Procedure, the entry of a default judgment against

a party is committed to the “sound discretion of the trial court.” Belcourt Pub. Sch. Dist.

v. Davis, 786 F.3d 653, 661 (8th Cir. 2015). It is “appropriate for a district court to enter

a default judgment when a party fails to appropriately respond in a timely manner.”

Marshall v. Baggett, 616 F.3d 849, 852 (8th Cir. 2010).         “Upon default, the factual

allegations of a complaint (except those relating to the amount of damages) are taken as

true. Murray v. Lene, 595 F.3d 868, 871 (8th Cir. 2010). It is, however, “incumbent upon

the district court to ensure that ‘the unchallenged facts constitute a legitimate cause of

action’ prior to entering final judgment.” Marshall, 616 F.3d at 852-53 (quoting Murray,

595 F.3d at 871). Moreover, “a default judgment cannot be entered until the amount of

damages has been ascertained.” Hagen v. Sisseton–Wahpeton Community College, 205

F.3d 1040, 1042 (8th Cir. 2000).



                                              1
  8:20-cv-00085-JFB-SMB Doc # 18 Filed: 12/22/20 Page 2 of 3 - Page ID # 282




      The record shows that ZO Skin filed a complaint alleging trademark infringement,

false advertising, trademark dilution, and unfair competition under the Lanham Act, 15

U.S.C. §§ 1117 & 1125, intentional interference with contracts, and other state law

business torts on March 4, 2020.      Filing Nos. 1 and 7. Ostad was served with the

Summons and ZO Skin’s Complaint on March 30, 2020. Filing Nos. 9 and 9-1. The

deadline for Ostad to answer or otherwise respond to ZO Skin’s Complaint was April 20,

2020. Fed. R. Civ. P. 12(a). On June 9, 2020, the Clerk of this Court entered an Entry

of Default in favor of ZO Skin and against Ostad in this action. Filing No. 11. To date,

Ostad has not answered or otherwise responded in this action. The clerk of court was

directed to mail copies of pleadings and the notice of the hearing to the defendant at his

last known address. Filing No. 15. Ostad did not appear at the hearing.

      At the hearing, ZO Skin offered, and the Court received, the affidavits of Brenda

K. Smith, Natasha Hodkinson and the Heather S. Voegele Anson. Filing Nos. 13-1, 313-

2, 16-1. That evidence shows that the plaintiff has sustained damages in the amount of

$459,832.00.   The Court finds the plaintiff’s complaint states a legitimate claim for

trademark violations. The plaintiff’s allegations that the defendant’s conduct was willful

are deemed admitted by virtue of the defendant’s failure to appear. Accordingly, the Court

finds the defendant’s actions were willful and the plaintiff is entitled to treble damages

under the statute. ZO Skin has also shown that it has incurred cost in the amount of

$408.60 for filing and service fees, and attorney fees in the amount of $13,316.00, all

pursuant to 15 U.S.C. § 1117(a).

      The plaintiff has also shown that absent injunctive relief, the plaintiff will continue

to unlawfully resell products bearing ZO Skin trademarks and will continue to infringe on



                                             2
   8:20-cv-00085-JFB-SMB Doc # 18 Filed: 12/22/20 Page 3 of 3 - Page ID # 283




those trademarks causing continued irreparable harm to ZO Skin’s reputation, goodwill,

relationships, intellectual property, and brand integrity. The Court finds that injunctive

relief is appropriate.   Accordingly,

       IT IS ORDERED that

       1.      Plaintiff’s motion for a default judgment is granted.

       2.      A judgment in accordance with this memorandum and Order and a separate

injunction will be entered.



       Dated this 22nd day of December, 2020.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge




                                              3
